Citation Nr: 1034443	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-34 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to non service-connected pension benefits.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1961 to 
December 1963.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the claim was subsequently transferred to the RO in Newark, 
New Jersey.

The Board notes that in a June 2009 letter, the Veteran was 
informed that he had not filed a timely substantive appeal in 
response to the October 2008 statement of the case (SOC) on the 
issue of entitlement to non service-connected pension benefits.  
In response, the Veteran reported that he had filed a timely 
substantive appeal in November 2008.  It appears from a review of 
the record that the Veteran's November 2008 substantive appeal 
was located and a review of that document shows that it was in 
fact date stamped as received by the Philadelphia RO on November 
12, 2008.  The RO sent the Veteran a supplemental SOC in July 
2010, again continuing the denial of non service-connected 
pension benefits.  Therefore, it is clear that the November 2008 
substantive appeal was accepted as timely and the Board has 
proceeded with a decision in this case.  


FINDING OF FACT

The Veteran did not have wartime service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non service-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent facts 
in this case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim, and no further action is 
required to comply with the notice or duty to assist requirements 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 
38 C.F.R. § 3.159 (2009).  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

A claimant for VA pension benefits meets the necessary service 
requirements if he served in active military, naval, or air 
service under one of the following conditions: (i) for 90 days or 
more during a period of war; (ii) during a period of war, if he 
was discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions of 
law, or at the time of discharge, he had such a service-connected 
disability, shown by official records which in medical judgment 
would have justified a discharge for disability; (iii) for a 
period of 90 consecutive days or more, if such period began or 
ended during a period of war; or (iv) for an aggregate of 90 days 
or more in two or more separate periods of service, during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3 
(a) (iii).

Analysis

The Veteran asserts that he should be considered to have wartime 
service because he served during a time of "undeclared" war.  
The Veteran has also asserted that service during the Cuban 
Missile Crisis, specifically the Bay of Pigs Invasion, should be 
considered to be wartime service. 

For VA purposes, in the case of veterans with actual service in 
the Republic of Vietnam, wartime service during the Vietnam War 
era includes any service during the period from February 28, 
1961, to May 7, 1975.  In all other cases, wartime service during 
the Vietnam War era includes any service during the period from 
August 5, 1964, to May 7, 1975.  38 C.F.R. § 3.2. 

As noted above, the Veteran had active military service from 
December 1961 to December 1963.  A review of the Veteran's DD 
Form 214 shows that the Veteran did not serve in the Republic of 
Vietnam during his period of active service.  Therefore, the 
Veteran does not have qualifying wartime service.  

The Board has considered the Veteran's argument that his service 
should be counted as wartime service because he served during the 
period of time that counts as wartime service for those who 
served in the Republic of Vietnam and because he served during 
the Cuban Missile Crisis.  However, while the Board is 
sympathetic to the Veteran's arguments, the law and regulations 
governing the payment of pension benefits establish very specific 
eligibility requirements for such benefits.  

Accordingly, the Board finds that the Veteran's claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to non service-connected pension benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


